PER CURIAM.
We reverse the trial court’s order granting appellee’s motion for relief from the parties’ binding arbitration agreement. Florida Statutes section 682.09(2)(1997) requires a party objecting to the timeliness of an arbitration award to notify the arbitrator in writing of the objection prior to the delivery of the award. Section 689.02 provides further that any objection based on timeliness is waived absent such notice to the arbitrator.
By its express terms the statute applies to arbitration agreements wherein the parties fix the time for the arbitration award, as in the present case. As appellees did not provide the arbitrator with the requisite objection, they waived any objection to the timeliness of the award. Accordingly, we reverse the trial court’s order and’ remand for the trial court to proceed in accordance with Chapter 682.
GUNTHER and FARMER, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.